DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-20 are pending and under examination.

Priority
The present application is a continuation application of U.S. patent application no. 16/190,450, filed November 14, 2018, which claims the benefit of priority from U.S. provisional application no. 62/586,516 filed on November 15, 2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 03/02/2021 (3 IDSs) have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to methods of treating interstitial cystitis comprising administering “a CB2 target agent local anaesthetic” (Claim 1), for example “a CB2 orthosteric agonist agent local anaesthetic” (Claim 2).  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to administration of generic genera, i.e., generic agents that are CB2 target agent local anaesthetics (Claim 1), for example CB2 orthosteric agonist agent local anaesthetics.
Mere indistinct terms such as “a CB2 target agent local anaesthetic” and “a CB2 orthosteric agonist agent local anaesthetic”, however, may not suffice to meet the written description requirement. This is particularly true when a compound is claimed in purely functional terms. See Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892, stating:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice.... The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. 

A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP 2163.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Here, the specification does not provide a description of useful CB2 target agent local anaesthetics (Claim 1), for example CB2 orthosteric agonist agent local anaesthetics (Claim 2) generally, potentially huge genera inclusive of many different agents having widely divergent structures and functions. Other than providing a “definition”, i.e., “[T]he term ‘CB2 orthosteric agonist agent local anaesthetic’ as used herein refers to a compound that acts as an orthosteric agonist at the CB2 receptor and additionally has local anaesthetic actions” (Specification at [0049]), which merely describes the function of the agents, the Specification discloses ONE such agent, beta-carophyllene (Specification at [0050]; Figures; Examples). 
A person of ordinary skill in the art would not be able to predict the operability of any given CB2 “target agent”, e.g., CB2 orthosteric agonist, to act also as a “local anaesthetic”, let alone as a therapeutic agent for treating interstitial cystitis.  There is no evidence of record this was a known genus of compounds having known a structure/activity relationship.  Indeed, the terms “CB2 target agent local anaesthetic” and “CB2 orthosteric agonist local anaesthetic” appear to be made up by Applicants as they appear nowhere else in the prior and/or contemporaneous art.
Accordingly, the disclosure merely provides a “wish or plan” for treating interstitial cystitis with CB2 orthosteric agonist agent local anaesthetics other than beta-caryophyllene, but Applicants were clearly not in possession of such treatment methods at the time the application was filed.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

CLAIMS 1-3, 16, and 19-20
Claims 1-3, 16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over GERTSCH ET AL. (PNSA, July 1, 2008, vol. 105, no. 26, pages 9099-9104) (Cited by Applicants in IDS filed 03/02/2021; NPL Citation No. 33) in view of UNETT ET AL. (WO 2017/039643 A1; Published March 9, 2017) (Newly Cited by the Examiner), TAMBARO ET AL. (European Journal of Pharmacology, 2014, vol. 729, pages 67-74) (Cited by Applicants in IDS filed 03/02/2021; NPL Citation No. 42), and WANG ET AL. (J. Urol., 2014, vol. 191, no. 4, pages 1153-1158) (Cited by Applicants in IDS filed 03/02/2021; NPL Citation No. 1).
	Claim 1 is the only independent claim amongst the rejected claims and recites:

    PNG
    media_image1.png
    56
    583
    media_image1.png
    Greyscale

Dependent Claim 3 recites that the CB2 agonist is beta-caryophyllene.
	Gertsch et al. teach that (E)--caryophyllene [(E)-BCP] selectively binds to the CB2 receptor and is a functional CB2 agonist.  Upon binding to the CB2 receptor, (E)-BCP inhibits adenylate cyclase, leads to intracellular calcium transients and weakly activates the mitogen-activated kinases Erk1/2 and p38 in primary human monocytes.  (E)-BCP (500 nM) inhibits lipopolysaccharide (LPS)-induced proinflammatory cytokine expression in peripheral blood and attenuates LPS-stimulated Erk1/2 and JNK1/2 phosphorylation in monocytes. (Abstract.)
	Gertsch et al. differ from the instant claims in so far as they do not disclose treating interstitial cystitis with the CB2 agonist -caryophyllene.
	Unett et al. teach interstitial cystitis is a CB2-receptor mediated disorder.  Specifically, they teach interstitial cystitis (also known as painful bladder syndrome) is a chronic inflammatory condition of the bladder associated with urinary urgency, urinary frequency, and nocturia. CB2 receptors have been reported to be present in the bladder and its associated innervation, and CB2 receptors are upregulated in bladder after acute or chronic inflammation. CB2 receptors have therefore been suggested as a target for pharmacological treatment of bladder inflammation and associated pain. Further, lipopolysaccharide (LPS)-induced bladder inflammation has been shown to increase expression of bladder CB2 (but not CB1) mRNA, and CB2 receptor agonist JWH015 has been shown to antagonize LPS-induced bladder inflammation Accordingly, they teach CB2 receptor agonists find use in the treatment of interstitial cystitis. (p.21, “IX. Interstitial Cystitis/Painful Bladder Syndrome”.)
Tambaro et al. teach evaluation of the anti-inflammatory effect of selective cannabinoid CB1 and CB2 receptor agonists in a mouse model of interstitial cystitis. Bladder inflammation was induced in mice by lipopolysaccharide (LPS) and whole bladders were removed 24 h later. IPS induced a significant increase of the contractile amplitude in spontaneous activity and a hypersensitivity to exogenous acetylcholine-induced contraction of whole-isolated bladder. Next, the anti-inflammatory activity of cannabinoidergic compounds by pretreating mice with CB1 or CB2 selective agonist compounds, respectively ACEA and JWH015, were evaluated. JWH015, but not ACEA, antagonized LPS-induced bladder inflammation. Additionally, anti-inflammatory activity was studied by evaluation, leukocytes mucosa infiltration, myeloperoxidase activity, and mRNA expression of pro-inflammatory interleukin (IL-1 and IL-1), tumor necrosis factor-alpha (TNF-) and cannabinoid CB1 and CB2 receptors. JWH015 significantly decreased leukocytes infiltration in both submucosa and mucosa, as well as the myeloperoxydase activity, in LPS treated mice. JWH015 reduced mRNA expression of IL-1, IL-l, and TNF-. LPS treatment increased expression of bladder CB2 but not CB1 mRNA. Taken together, they teach these findings strongly suggest that modulation of the cannabinoid CB2 receptors might be a promising therapeutic strategy for the treatment of bladder diseases and conditions characterized by inflammation, such as interstitial cystitis. (Abstract.)
	Wang et al. teach treatment with a selective cannabinoid receptor 2 agonist (GP1a) decreased severity of established acrolein induced cystitis and inhibited bladder inflammation associated increased referred mechanical sensitivity and increased bladder urinary frequency. Wang et al. teach their data indicate that cannabinoid receptor 2 is a potential therapeutic target for treatment of painful inflammatory bladder diseases. (Abstract.) More specifically, they teach cystitis was induced by intravesical instillation of acrolein in female C57BL/6NH mice. Mice were treated with GP1a (10 mg/kg intraperitoneally) or vehicle 3.5, 22 and 30 hours after instillation of acrolein. Mice were tested for mechanical sensitivity of hind paws. Short-term voluntary voiding was assessed by quantifying urine spots of freely moving mice. Bladders were collected, weighed and processed for immunohistochemical, histological and immunoblotting analysis. At 48 hours after acrolein instillation the bladder of all mice showed histological evidence of inflammation. The severity of edema and increase in bladder weight were inhibited in cannabinoid receptor 2 agonist treated animals (p <0.05). Neither cystitis nor treatment with GP1a or AM630 (selective cannabinoid receptor 2 antagonist) plus GP1a appeared to alter cannabinoid receptor 2-like immunoreactivity abundance in urothelium. Mechanical sensitivity was significantly increased after acrolein and the increase was attenuated in cannabinoid receptor 2 agonist treated mice (p <0.05). The number of small diameter urine spots was significantly increased after acrolein and treatment with GP1a attenuated this increase (p <0.05). (Abstract.) They conclude treatment with a selective CB2 agonist decreased the severity of established cystitis and reversed the increased urinary frequency and referred mechanical hyperalgesia associated with cystitis. They teach these results provide further evidence that CB2 is a potential therapeutic target for painful inflammatory disease. (page 6, “Conclusions”.)
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating interstitial cystitis with the CB2 agonist beta-caryophyllene because a) the prior art expressly teaches interstitial cystitis is a CB2-mediated disorder and that CB2 receptor agonists find use in the treatment of interstitial cystitis (Utell et al.); b) the therapeutic efficacy of CB2 agonists in treating experimental interstitial cystitis was well-known and established in the art (Tambaro et al. and Wang et al.); and c) beta-caryophyllene was a known CB2 agonist that inhibits adenylate cyclase, leads to intracellular calcium transients and weakly activates the mitogen-activated kinases Erk1/2 and p38 in primary human monocytes, inhibits lipopolysaccharide (LPS)-induced proinflammatory cytokine expression in peripheral blood, and attenuates LPS-stimulated Erk1/2 and JNK1/2 phosphorylation in monocytes (Gertsch et al.).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, the prior art teaches “CB2 receptor agonists find use in the treatment of interstitial cystitis.” (Utell et al.)  The prior art establishes in pre-clinical models that CB2 receptor agonists are therapeutically effective in treating interstitial cystitis in subjects.  (Tambaro et al. and Wang et al.)  Beta-caryophyllene is a known CB2 receptor agonist (Gertsch et al.), thus establishing its suitability for the claimed intended use as a CB2 receptor agonist for the treatment of interstitial cystitis.

CLAIMS 4-15 and 17-18
Claims 4-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERTSCH ET AL. (PNSA, July 1, 2008, vol. 105, no. 26, pages 9099-9104) in view of UNETT ET AL. (WO 2017/039643 A1; Published March 9, 2017), TAMBARO ET AL. (European Journal of Pharmacology, 2014, vol. 729, pages 67-74), and WANG ET AL. (J. Urol., 2014, vol. 191, no. 4, pages 1153-1158) (Author Manuscript as provided by Applicants, pages 1-12) as applied to claims 1-3, 16, and 19-20 above, and further in view of RAWLS ET AL. (Neurology and Urodynamics, 2017, vol. 36, pages 1677-1684) (Cited by Applicants in IDS filed 03/02/2021; NPL Citation No. 33), CHILDS (Urol. Clin. N. Am., 1994, vol. 21, pages 85-88) (Cited by Applicants in IDS filed 03/02/2021; NPL Citation No. 12), and MARSHALL (Alternative Medicine Review, 2003, vol. 8, no. 4, pages 426-437) (Newly Cited by the Examiner).
	The teachings of Gertsch et al., Unett et al., Tambaro et al., and Wang et al. are as applied to Claims 1-3, 16, and 19-20 supra, which teachings are herein incorporated by reference in their entirety.  Claims 4-15 and 17-18 differ from the teachings of Gertsch et al., Unett et al., Tambaro et al., and Wang et al. in so far as the references do not disclose combining a CB2 agonist with an additional agent for treating interstitial cystitis, e.g., dimethyl sulfoxide (DMSO) or methylsulfonylmethane (dimethyl sulfone/DMSO2).  
	Rawls et al. teach aqueous solutions of 50% dimethyl sulfoxide are effective in treating interstitial cystitis when administered intravesically alone and in combination with other active agents.  (Abstract; Tables 1, 2, and 3.)
	Childs teaches dimethyl sulfoxide (DMSO) is metabolized to dimethyl sulfide (DMS) and dimethyl sulfone (DMSO2). DMS can be reconverted to DMSO and accounts for less than 5% of the breakdown of the parent compound. DMSO2, which accounts for about 15% of the DMSO metabolized, has been used for various inflammatory conditions, including interstitial cystitis. (p.85, left column, first paragraph.) Childs teaches to date, most of the investigations using this compound [DMSO2/dimethyl sulfone/methylsulfonylmethane] for chronic interstitial cystitis have been performed with the compound alone or in combination with DMSO orally or intravenously in the clinics of Dr. Stanley Jacob of Portland, Oregon. Although hard data are not available, Dr. Jacob's objective opinion is that patients with chronic interstitial cystitis benefit significantly from a combination of these drugs and/or oral administration of DMSO2. Whitmore, on the other hand, enrolled 22 patients with documented interstitial cystitis, instilling DMSO2, 50 cc intravesically at weekly intervals. Patients received varying doses, depending upon when they started therapy, because the investigator exhausted her supply of the compound. Sixteen of the 22 patients (72%) were still improving and required no further therapy at the end of 6 months. After 1 year, however, only 4 patients of the original 22 were completely free of symptoms without therapy. None of the patients had had their therapy interrupted while they were receiving the medication. None of the patients experienced any side effects, and no patient had to be discontinued from the study because of adverse events. The compound produced no odor and no discomfort. (p.86, left column, 2nd full paragraph.) Childs teaches six patients who were refractory to or who failed treatments or protocols for the management of interstitial cystitis were entered into an unblinded treatment regimen of DMSO2.  Patients received 30 to 50 cc of DMSO2 in varying treatment intervals. (p.86, paragraph bridging left and right columns; p.86-87, Case Studies 1-6.) Childs teaches the preceding six illustrations [Case Studies 1-6] not only document the possibility of DMSO2 providing some relief of the symptoms of interstitial cystitis, but also, parenthetically, demonstrate a good cross-section of patients in a practice of interstitial cystitis. (p. 87, right column, first full paragraph.) Childs teaches not much is reported or documented about the use of DMSO2 for interstitial cystitis.  Childs teaches most of the information has been collected in an unscientific fashion, but was done so by persons with extensive experience with the disease.  Childs teaches double-blind placebo-controlled randomized studies should be undertaken with this compound [DMSO2/dimethyl sulfone/methylsulfonylmethane]. (p.88, paragraph bridging left and right columns.)
	Marshall teaches dimethylsulfoxide (DMSO) has been used in the treatment of IC since the 1960s. The effect of DMSO may be due to its ability to initially release and deplete substance P from the bladder wall and stimulate mast cell degranulation. Marshall teaches Perez-Marrero et al reported the first placebo-controlled trial of DMSO for IC in the Journal of Urology in 1988. In this trial, 33 patients were randomly assigned to receive either 50 cc of 50-percent DMSO or a 50-cc placebo (saline) instilled in the bladder at two-week intervals for two sessions of four treatments each. Fifty-three percent of the DMSO group reported marked improvement of symptoms, compared with 18 percent in the placebo group. In the DMSO group, 93 percent exhibited objective signs of improvement in cystometric urge and pain at maximum cystometric capacity, compared to 35 percent in the placebo group. Due to DMSO’s distinct smell, blinding is difficult, resulting in 70 percent of patients identifying their treatment. (p.432, left column, first full paragraph.) Marshall teaches due to the side effects of DMSO, Dr. Stanley Jacob at the Oregon Health and Science University has pioneered treatment with methylsulfonylmethane (MSM), also known as dimethyl sulfone (DMSO2). To date, he has treated approximately 200 patients with IC. Treatment appears to be better tolerated, as MSM does not have the same odor as DMSO. Intravesicular treatment with MSM is often combined with oral, topical, and IV administration. An oral dose of MSM should start at 1 g daily, gradually increasing the dose to 18 g under physician supervision. While the benefit from DMSO is obtained faster, patients do not tolerate it as well. It is estimated that approximately 80 percent of patients show improvement with MSM treatment, although it has not yet been subjected to controlled clinical trials. (p.432, paragraph bridging left and right columns.)
The Examiner’s analysis and conclusion of obviousness as applied to Claims 1-3, 16, and 19-20 supra are herein incorporated by reference in their entirety and applied equally to Claims 4-15 and 17-18.  Further, with specific regard to Claims 4-15 and 17-18, a person of ordinary skill in the art would have had a reasonable expectation of success in treating interstitial cystitis with the CB2 agonist beta-caryophyllene in combination with DMSO and/or DMSO2.  It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, as discussed supra, the prior art expressly teaches interstitial cystitis is a CB2-mediated disorder and that CB2 receptor agonists find use in the treatment of interstitial cystitis (Utell et al.); the therapeutic efficacy of CB2 agonists in treating experimental interstitial cystitis was well-known and established in the art (Tambaro et al. and Wang et al.); and beta-caryophyllene was a known CB2 agonist that inhibits adenylate cyclase, leads to intracellular calcium transients and weakly activates the mitogen-activated kinases Erk1/2 and p38 in primary human monocytes, inhibits lipopolysaccharide (LPS)-induced proinflammatory cytokine expression in peripheral blood, and attenuates LPS-stimulated Erk1/2 and JNK1/2 phosphorylation in monocytes (Gertsch et al.). It was further known in the art that DMSO and/or DMSO2 demonstrated clinical efficacy in the treatment of interstitial cystitis alone and in combination with other therapeutic agents (Rawls et al., Childs, and Marshall).  A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administering a CB2 agonist such as beta-caryophyllene in combination with DMSO and/or DMSO2 by known means of administering such compounds, e.g., orally, topically, intravesically, and/or intravenously, would be effective in treating interstitial cystitis in view of the combined teachings of the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,973,777. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘777 patent claims anticipate the instant claims as follows.  Claims 1-9 are anticipated by claims 1-6 of the ‘777 patent.  Claims 10-13 are anticipated by claims 7-10 of the ‘777 patent.  Claims 14-15 are anticipated by claims 11-12 of the ‘777 patent.  Claims 16-18 are anticipated by claims 13-15 of the ‘777 patent.  Claims 19-20 are anticipated by claims 16-17 of the ‘777 patent.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                             UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038